18-13648-smb         Doc 525       Filed 03/13/19 Entered 03/13/19 07:31:22                    Main Document
                                                Pg 1 of 28


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :      Chapter 11
                                                                :
 WAYPOINT LEASING                                               :      Case No. 18-13648 (SMB)
 HOLDINGS LTD., et al.,                                         :
                                                                :      (Jointly Administered)
                   Debtors.1                                    :
 ---------------------------------------------------------------x

              ORDER (I) (A) APPROVING PURCHASE AGREEMENT
   AMONG DEBTORS AND SUCCESSFUL CREDIT BIDDER, (B) AUTHORIZING
 SALE OF CERTAIN OF DEBTORS’ ASSETS FREE AND CLEAR OF LIENS, CLAIMS,
  ENCUMBRANCES, AND OTHER INTERESTS, (C) AUTHORIZING ASSUMPTION
  AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
 LEASES IN CONNECTION THEREWITH, AND (D) GRANTING RELATED RELIEF,
 AND (II) AUTHORIZING DEBTORS TO TAKE CERTAIN ACTIONS WITH RESPECT
    TO RELATED INTERCOMPANY CLAIMS IN CONNECTION THEREWITH

         Upon the motion (the “Sale Motion”),2 dated December 10, 2018 [ECF No. 64], of

 Waypoint Leasing Holdings Ltd. and certain of its subsidiaries and affiliates, as debtors and

 debtors in possession (collectively, the “Debtors”), pursuant to sections 105, 363, 365, 503, and

 507 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 6004, and 6006

 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rules 2002-1, 6004-1,

 6006-1, and 9006-1(b) of the Local Rules for the United States Bankruptcy Court for the Southern

 District of New York (the “Local Rules”), and the Amended Sale Guidelines for the Conduct of

 Asset Sales Established and Adopted by the United States Bankruptcy Court for the Southern



 1
   A list of the Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
 identification number, is annexed hereto as Exhibit A.
 2
   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
 Purchase Agreement (as defined herein) or, if not defined in the Purchase Agreement, the meanings ascribed to such
 terms in the Bidding Procedures Order (as defined herein). In the event of any inconsistency between a defined term
 in the Bidding Procedures Order and the Purchase Agreement, the defined term in the Purchase Agreement shall
 control.
18-13648-smb         Doc 525       Filed 03/13/19 Entered 03/13/19 07:31:22                    Main Document
                                                Pg 2 of 28


 District of New York (the “Sale Guidelines”), seeking, among other things, entry of an order

 authorizing and approving the sale of substantially all of the Debtors’ assets and the assumption

 and assignment of certain executory contracts and unexpired leases of the Debtors in connection

 therewith; and this Court having held a hearing on December 20, 2018 (the “Bidding Procedures

 Hearing”) and having taken into consideration this Court’s prior order, dated December 21, 2018

 [ECF No. 159] (the “Bidding Procedures Order”), approving bidding procedures for the sale of

 substantially all of the Debtors’ assets (the “Bidding Procedures”) and granting certain related

 relief; and Wells Fargo Bank, N.A., in its capacity as the WAC Facility Agent for the WAC2

 Lenders (as defined in the DIP Order)3 (together with permitted successors and assigns, “Buyer”),

 having submitted a 363(k) Credit Bid for the Transferred Assets at the direction of the Required

 Lenders; and the Debtors having designated such 363(k) Credit Bid as a Successful Credit Bid, as

 set forth in the Notice and Identities of Successful Credit Bids [ECF No. 297]; and this Court

 having conducted a hearing to consider the Sale Transaction (as defined herein) on March 12, 2019

 (the “Sale Hearing”), during which time all interested parties were offered an opportunity to be

 heard with respect to the Sale Motion; and this Court having reviewed and considered (i) the Sale

 Motion and the exhibits thereto, (ii) the Asset Purchase Agreement (as amended, supplemented or

 otherwise modified, including all exhibits, schedules and other attachments thereto, the “Purchase

 Agreement”) by and between Waypoint Asset Company Number 2 (Ireland) Limited (“Seller”)

 and Buyer, a copy of which was attached as Exhibit B to ECF No. 486 (and a final executed

 version of which will be filed on the docket), whereby the Seller has agreed to, among other things,




 3
   See the Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 507, and 552, Fed. R. Bank. P. 2002, 4001,
 6003, 6004, and 9014, and L. Bankr. R. 2002-1, 4001-2, 9013-1, 9014-1, and 9014-2 (I) Authorizing the Debtors to
 (A) Obtain Senior Secured Priming Superiority Postpetition Financing, (B) Grant Liens and Superpriority
 Administrative Expense Status, and (C) Utilize Cash Collateral; (II) Granting Adequate Protection; (III) Scheduling
 Final Hearing; and (IV) Granting Related Relief [ECF No. 231] (the “DIP Order”).


                                                         2
18-13648-smb      Doc 525     Filed 03/13/19 Entered 03/13/19 07:31:22            Main Document
                                           Pg 3 of 28


 sell the Transferred Assets to Buyer, including certain executory contracts and unexpired leases of

 the Seller that will be assumed and assigned to Buyer (the “Transferred Contracts”), and the

 beneficial interests (the “Transferred Equity Interests” and together with the Transferred Assets,

 the “Acquired Assets”) of each of MSN 31431 Trust, MSN 760734 Trust, MSN 920024 Trust

 and MSN 920030 Trust (such entities, the “Transferred Entities,” and together with Seller, the

 “WAC2 Debtors”), in each case, on the terms and conditions set forth in the Purchase Agreement

 (collectively, the transactions contemplated by the Purchase Agreement and the other Transaction

 Documents with respect to the Acquired Assets, the “Sale Transaction”), (iii) the Bidding

 Procedures Order and the record of the hearing before this Court on December 20, 2018, at which

 the Bidding Procedures Order was approved; (iv) the Declaration of Matthew R. Niemann in

 Support of Debtors’ Motion to Approve Bidding Procedures in Connection with Sale of

 Substantially All of the Debtors’ Assets Free and Clear of Liens, Claims, Encumbrances and Other

 Interests, and Related Relief [ECF No. 67], the Supplemental Declaration of Matthew R. Niemann

 in Support of Order (I) (A) Approving Purchase Agreement Among Debtors and Successful Credit

 Bidder, (B) Authorizing Sale of Certain of Debtors’ Assets Free and Clear of Liens, Claims,

 Encumbrances, and Other Interests, (C) Authorizing Assumption and Assignment of Certain

 Executory Contracts and Unexpired Leases in Connection Therewith, and (D) Granting Related

 Relief, and (II) Authorizing Debtors to Take Certain Actions with Respect to Related Intercompany

 Claims in Connection Therewith [ECF No. 513], the Declaration of Christos Kytzidis Pursuant to

 11 U.S.C. § 363(m) in Support of Order (A) Approving Purchase Agreement Among Seller and

 Successful Credit Bidder, (B) Authorizing Sale of Certain of Seller’s Assets Free and Clear of

 Liens, Claims, Encumbrances and Other Interests, and (C) Granting Related Relief [ECF No.

 510], and the Declaration of Robert A. Del Genio in Support of Proposed Order (I) (A) Approving




                                                 3
18-13648-smb       Doc 525     Filed 03/13/19 Entered 03/13/19 07:31:22              Main Document
                                            Pg 4 of 28


 Purchase Agreement Among Debtors and Successful Credit Bidder, (B) Authorizing Sale of

 Certain of Debtors’ Assets Free and Clear of Liens, Claims, Encumbrances, and Other Interests,

 (C) Authorizing Assumption and Assignment of Certain Executory Contracts and Unexpired

 Leases in Connection Therewith, and (D) Granting Related Relief, and (II) Authorizing Debtors

 to Take Certain Actions with Respect to Related Intercompany Claims in Connection Therewith

 [ECF No. 514], (collectively, the “Sale Declarations”), and (v) the arguments of counsel made,

 and the evidence proffered or adduced, at the Sale Hearing; and due notice of the Sale Motion, the

 Sale Hearing and the form of this Order (the “Proposed Sale Order”) having been provided; and

 all objections to the Sale Transaction and the Proposed Sale Order having been withdrawn,

 resolved, or overruled; and it appearing that the relief granted herein is in the best interests of the

 Debtors, their estates, creditors, and all parties in interest in these chapter 11 cases; and upon the

 record of the Sale Hearing and these chapter 11 cases; and after due deliberation and sufficient

 cause appearing therefor, it is hereby

        FOUND AND DETERMINED THAT:

        A.      Fed. R. Bankr. P. 7052. The findings and conclusions set forth herein constitute

 this Court’s findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made

 applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent any of the following

 findings of fact constitute conclusions of law, they are adopted as such. The Court’s findings shall

 also include any oral findings of fact and conclusions of law made by this Court during or at the

 conclusion of the Sale Hearing.

        B.      Jurisdiction and Venue. This Court has jurisdiction over the Sale Motion, the

 Purchase Agreement, the Sale Transaction and the property of the Seller’s estate, including the




                                                   4
18-13648-smb       Doc 525      Filed 03/13/19 Entered 03/13/19 07:31:22              Main Document
                                             Pg 5 of 28


 Acquired Assets, pursuant to 28 U.S.C. §§ 157 and 1334. This matter is a core proceeding pursuant

 to 28 U.S.C. § 157(b)(2).

         C.      Statutory and Rule Predicates. The statutory and other legal predicates for the

 relief granted herein are sections 105, 363, 365, 503, and 507 of the Bankruptcy Code, Bankruptcy

 Rules 2002, 6004, and 6006 and Local Rules 6004-1 and 6006-1, and the Sale Guidelines.

         D.      Notice and Opportunity to Object. A fair and reasonable opportunity to object

 to, and be heard with respect to, the Sale Motion and the Sale Transaction has been given to all

 Persons entitled to notice pursuant to the Bidding Procedures Order, including, but not limited to,

 the following: (i) all counterparties to the Transferred Contracts; (ii) all entities known or

 reasonably believed to have asserted any lien, claim, encumbrance, or other interest in the

 Acquired Assets; (iii) all affected federal, state and local regulatory and taxing authorities; (iv) all

 parties known by the Debtors to have expressed an interest in a transaction with respect to the

 Acquired Assets during the past twelve (12) months; (v) all of the Debtors’ known creditors (for

 whom identifying information and addresses are available to the Debtors); and (vi) all parties that

 have requested notice in these chapter 11 cases pursuant to Bankruptcy Rule 2002.

         E.      Final Order. This Order constitutes a final order within the meaning of 28 U.S.C.

 § 158(a).

         F.      Sound Business Purpose. The Debtors have demonstrated good, sufficient, and

 sound business purposes and justifications for approval of and entry into the Purchase Agreement,

 and the other agreements, documents, and instruments deliverable thereunder or attached or

 referenced therein (collectively, the “Transaction Documents”), and approval of the Sale

 Transaction.    The Debtors’ entry into and performance under the Transaction Documents

 (i) constitutes a sound and reasonable exercise of the Debtors’ business judgment consistent with




                                                    5
18-13648-smb        Doc 525     Filed 03/13/19 Entered 03/13/19 07:31:22              Main Document
                                             Pg 6 of 28


 their fiduciary duties, (ii) provides value to and are beneficial to the Seller’s estate, and are in the

 best interests of Seller and its stakeholders, and (iii) are reasonable and appropriate under the

 circumstances. Business justifications for the Sale Transaction include, but are not limited to, the

 following: (i) the Purchase Price set forth in the Purchase Agreement constitutes the highest or

 best offer received for the Acquired Assets; (ii) the Sale Transaction on the terms set forth in the

 Transaction Documents presents the best opportunity to maximize the value of the Acquired

 Assets, and constitutes the exercise of Buyer’s rights under section 363(k) of the Bankruptcy Code

 and the Bidding Procedures Order to submit a 363(k) Credit Bid for its WAC Collateral instead of

 selling such assets to the Successful Third Party Bidder pursuant to the terms and conditions of the

 Macquarie APA; (iii) the Sale Transaction is part of a larger sale process that avoids a potential

 piecemeal liquidation of the Debtors’ estates, which would result in significantly less value for all

 stakeholders; and (iv) it is imperative that the Sale Transaction conclude expeditiously to preserve

 going concern value, avoid business disruptions, and maintain valuable customer relationships.

        G.      Compliance with Bidding Procedures Order. Buyer’s submission of a 363(k)

 Credit Bid and the Debtors’ acceptance of such Credit Bid complied with the Bidding Procedures

 in all material respects and, pursuant thereto, Buyer’s bid was the Successful Credit Bid for the

 Acquired Assets.

        H.      Marketing Process. (i) The Debtors and their investment banker, Houlihan Lokey

 Capital, Inc., engaged in a robust and extensive marketing and sale process, both prior to the

 Petition Date and through the postpetition sale process pursuant to the Bidding Procedures Order

 and the Bidding Procedures, (ii) the Debtors conducted a fair and open sale process, (iii) the sale

 process and the Bidding Procedures were non-collusive, duly noticed, and provided a full, fair,

 and reasonable opportunity for any entity to make an offer to purchase the Acquired Assets,




                                                    6
18-13648-smb       Doc 525     Filed 03/13/19 Entered 03/13/19 07:31:22             Main Document
                                            Pg 7 of 28


 including through a 363(k) Credit Bid, (iv) the process conducted by the Debtors pursuant to the

 Bidding Procedures Order and the Bidding Procedures failed to generate an offer from a third party

 in an amount equal to, or greater than, the Credit Bid; and (v) the Credit Bid constitutes the highest

 and best value for the Acquired Assets, and there was no other transaction available or presented

 that would have yielded as favorable an economic result for the Acquired Assets.

        I.      Fair Consideration; Highest or Best Value. The consideration to be provided by

 Buyer under the Purchase Agreement is fair and reasonable and constitutes (i) reasonably

 equivalent value under the Bankruptcy Code and the Uniform Fraudulent Transfer Act, (ii) fair

 consideration under the Uniform Fraudulent Conveyance Act, and (iii) reasonably equivalent

 value, fair consideration and fair value under any other applicable laws of the United States, any

 state, territory or possession or the District of Columbia.

        J.      No Successor or Other Derivative Liability. The consummation of the sale and

 transfer of the Acquired Assets to Buyer, including the assumption by the Seller and assignment,

 transfer and/or sale to Buyer of the Transferred Contracts, will not subject Buyer to any liability

 (including any successor liability) with respect to the Excluded Liabilities, provided that, upon

 Closing, Buyer shall remain liable for the Assumed Liabilities.          Buyer (i) is not, and the

 consummation of the Sale Transaction will not render Buyer, a mere continuation of the Seller or

 its respective estate or operations (excluding, for the avoidance of doubt, the business of the

 Transferred Entities), and there is no continuity or common identity between Buyer and the Seller

 (excluding, for the avoidance of doubt, the business of the Transferred Entities); (ii) the Sale

 Transaction does not amount to a consolidation, merger, or de facto merger of Buyer with the

 Seller or its respective estate; and (iii) Buyer is not, and shall not be deemed to be, a successor to




                                                   7
18-13648-smb       Doc 525     Filed 03/13/19 Entered 03/13/19 07:31:22              Main Document
                                            Pg 8 of 28


 Seller or its respective estate (excluding, for the avoidance of doubt, the business of the Transferred

 Entities) as a result of the consummation of the Sale Transaction.

        K.      Good Faith.       The Transaction Documents and the Sale Transaction were

 negotiated, proposed, and entered into, and are being undertaken by the Debtors and Buyer in good

 faith, without collusion, and from arms’-length bargaining positions. Buyer is a “good faith

 purchaser” within the meaning of section 363(m) of the Bankruptcy Code and, as such, is entitled

 to all the protections afforded thereby. Among other things, (i) Buyer complied with the provisions

 of the Bidding Procedures Order, including compliance in all material respects with confidentiality

 obligations and restrictions under the Bidding Procedures and any applicable prepetition credit

 agreement, non-disclosure agreement, or confidentiality agreement; and (ii) all consideration to be

 paid by Buyer (including, without limitation, the Wind-down Payment) and all other material

 agreements or arrangements entered into by Buyer and the Debtors in connection with the Sale

 Transaction have been disclosed and are appropriate. The Purchase Price in respect of the

 Acquired Assets was not controlled by any agreement among potential bidders. Neither the

 Debtors nor Buyer have engaged in any conduct that would cause or permit the Purchase

 Agreement to be avoided or costs and damages to be imposed under section 363(n) of the

 Bankruptcy Code. Neither Buyer nor any of its members, partners, officers, directors, principals,

 or shareholders is an “insider” of any of the Debtors, as that term is defined in section 101 of the

 Bankruptcy Code and no common identity of incorporators, directors, or controlling stockholders

 exists between Buyer and the Debtors. The Transaction Documents were not entered into and the

 Sale Transaction is not being consummated for the purpose of hindering, delaying, or defrauding

 present or future creditors of the Debtors. All payments and other consideration to be made by

 Buyer in connection with the Sale Transaction have been disclosed. Neither the Debtors nor Buyer




                                                   8
18-13648-smb       Doc 525     Filed 03/13/19 Entered 03/13/19 07:31:22             Main Document
                                            Pg 9 of 28


 is entering into the Transaction Documents, or proposing to consummate the Sale Transaction,

 fraudulently, for the purpose of statutory and common law fraudulent conveyance and fraudulent

 transfer claims whether under the Bankruptcy Code or under the laws of the United States, any

 state, territory, possession thereof, or the District of Colombia.

        L.      Notice. As evidenced by the certificates of service filed with this Court: (i) proper,

 timely, adequate, and sufficient notice of the Sale Motion, the Bidding Procedures (including the

 bidding process and the deadline for submitting bids at the Auction), the Sale Hearing, the Sale

 Transaction, and the Proposed Sale Order was provided by the Debtors; (ii) such notice was good,

 sufficient, and appropriate under the particular circumstances and complied with the Bidding

 Procedures Order; and (iii) no other or further notice of the Sale Motion, the Sale Transaction, the

 Bidding Procedures, the Sale Hearing, or the Proposed Sale Order is required. With respect to

 Persons whose identities are not reasonably ascertained by the Debtors, publication of the notice

 in the national editions of The New York Times, The Financial Times, and Aviation Week on

 December 28, 2018, January 3, 2019, and January 14, 2019, respectively, was sufficient and

 reasonably calculated under the circumstances to reach such Persons.

        M.      Cure Notice. As evidenced by the certificates of service filed with this Court, and

 in accordance with the provisions of the Bidding Procedures Order, the Debtors have served, prior

 to the Sale Hearing, the Cure Notice and Supplemental Cure Notice, which provided notice of the

 Debtors’ intent to assume and assign the Transferred Contracts and of the related proposed Cure

 Costs upon each non-Debtor counterparty to the Transferred Contracts. The service of the Cure

 Notice and Supplemental Cure Notice was timely, good, sufficient, and appropriate under the

 circumstances and no further notice need be given with respect to the Cure Costs for the

 assumption and assignment of the Transferred Contracts. All non-Debtor counterparties to the




                                                   9
18-13648-smb       Doc 525     Filed 03/13/19 Entered 03/13/19 07:31:22              Main Document
                                            Pg 10 of 28


 Transferred Contracts have had a reasonable opportunity to object both to the Cure Costs listed on

 the applicable Cure Notice and Supplemental Cure Notice and to the assumption and assignment

 of the Transferred Contracts to Buyer. No defaults exist in the Seller’s performance under the

 Transferred Contracts as of the date of this Order other than the failure to pay the Cure Costs, as

 may be required, or such defaults that are not required to be cured.

        N.      Satisfaction of Section 363(f) Standards. Subject to Buyer’s satisfaction of the

 Wind-down Payment, the Seller is authorized to sell the Acquired Assets to Buyer free and clear

 of all liens, encumbrances, pledges, claims (including those that constitute a “claim” as defined in

 section 101(5) of the Bankruptcy Code), or other property interests against the Seller’s interests in

 the Acquired Assets to the maximum extent available under applicable law arising under or out of,

 in connection with, or in any way related to the Seller, the Seller’s interests in the Acquired Assets,

 the operation of the Seller’s business before the Closing, or the transfer of the Seller’s interests in

 the Acquired Assets to Buyer, all Excluded Assets and all Excluded Liabilities (collectively, all

 such liens, claims, interests and encumbrances described above in this paragraph N, but excluding

 any Assumed Liabilities and Permitted Liens, the “Claims”), because, in each case, one or more

 of the standards set forth in section 363(f)(1)-(5) of the Bankruptcy Code have been satisfied.

 Those holders of Claims who did not object (or who ultimately withdrew their objections, if any)

 to the Sale Transaction or the Sale Motion are deemed to have consented to the Sale Transaction

 pursuant to section 363(f)(2) of the Bankruptcy Code. All Persons having Claims of any kind or

 nature whatsoever against the Acquired Assets shall be forever barred, estopped, and permanently

 enjoined from pursuing or asserting such Claims against the Acquired Assets.




                                                   10
18-13648-smb       Doc 525     Filed 03/13/19 Entered 03/13/19 07:31:22              Main Document
                                            Pg 11 of 28


        O.      The total consideration to be provided under the Purchase Agreement reflects

 Buyer’s reliance on this Order to provide it with title to and possession of the Acquired Assets free

 and clear of all Claims pursuant to sections 105(a) and 363(f) of the Bankruptcy Code.

        P.      Assumption and Assignment of Transferred Contracts. The assumption and

 assignment of the Transferred Contracts are integral to the Sale Transaction, are in the best interests

 of the Debtors and their estates, and represent the valid and reasonable exercise of the Debtors’

 sound business judgment.       Specifically, the assumption and assignment of the Transferred

 Contracts (i) is necessary to sell the Transferred Assets to Buyer, (ii) is an integral part of the

 Transferred Assets being purchased by Buyer; (iii) allow the Seller to sell such assets to Buyer as

 a going concern, (iii) limit the losses suffered by non-Debtor counterparties to the Transferred

 Contracts, and (iv) maximize the recoveries to other creditors of the Seller by limiting the amount

 of claims against the Seller’s estate by avoiding the rejection of the Transferred Contracts; and, in

 light of the foregoing, such assumption and assignment of the Transferred Contracts are reasonable

 and enhance the value of the Seller’s estate.

        Q.      With respect to each of the Transferred Contracts, the Seller has met all

 requirements of section 365(b) of the Bankruptcy Code. Further, the Seller or Buyer (as provided

 for herein) has cured or will cure on or before the Closing any monetary default required to be

 cured with respect to the Transferred Contracts under section 365(b)(1) of the Bankruptcy Code

 and Buyer has provided adequate assurance of future performance under the Transferred Contracts

 in satisfaction of sections 365(b) and 365(f) of the Bankruptcy Code to the extent that any such

 assurance is required. The Supplemental Cure Notice provided by the Debtors is sufficient to

 advise the non-Debtor counterparties to the Transferred Contracts that, pursuant to the Purchase




                                                   11
18-13648-smb      Doc 525      Filed 03/13/19 Entered 03/13/19 07:31:22            Main Document
                                            Pg 12 of 28


 Agreement, Buyer’s decision on which executory contracts and unexpired leases will be assumed

 and assigned may not be made until five (5) days prior to Closing.

        R.      The authority hereunder for the Seller to assume and assign any Transferred

 Contract to Buyer includes the authority to assume and assign a Transferred Contract, as amended.

        S.      The assignments by the applicable Debtors of each of the Transferred Contracts are

 made in good faith under sections 363(b) and (m) of the Bankruptcy Code.

        T.      No Sub Rosa Plan. Entry into the Purchase Agreement and the transactions

 contemplated thereby neither impermissibly restructure the rights of the WAC2 Debtors’ creditors,

 nor impermissibly dictate the terms of a chapter 11 plan of reorganization for the WAC2 Debtors.

 Entry into and performance under the Purchase Agreement and this Order does not constitute a

 sub rosa chapter 11 plan.

        U.      Intercompany Claims. The intercompany obligations between the Debtors other

 than any Transferred Entity, on the one hand, and the Transferred Entities, on the other hand, other

 than obligations that will be satisfied in connection with the Wind-down Payment, are worthless

 because there will be insufficient funds in the Debtors’ estates, after taking into account monies

 received from the sale of substantially all of the Debtors’ assets, for any distributions to be made

 on account of such obligations.

        V.      Waiver of Bankruptcy Rules 6004(h) and 6006(d). The sale of the Acquired

 Assets must be approved and consummated promptly in order to preserve the value of the Acquired

 Assets. Therefore, the Seller and Buyer intend to close the Sale Transaction as soon as reasonably

 practicable. The Seller has demonstrated compelling circumstances and a good, sufficient, and

 sound business purpose and justification for the immediate approval and consummation of the Sale

 Transaction as contemplated by the Purchase Agreement.




                                                 12
18-13648-smb       Doc 525     Filed 03/13/19 Entered 03/13/19 07:31:22             Main Document
                                            Pg 13 of 28


         W.      Legal and Factual Bases. The legal and factual bases set forth in the Sale Motion,

 the Sale Declarations, and at the Sale Hearing establish just cause for the relief granted herein.

         NOW THEREFORE, IT IS ORDERED THAT:

         1.      Motion is Granted. To the extent not already approved pursuant to the Bidding

 Procedures Order, the Sale Motion and the relief requested therein is granted and approved as set

 forth herein.

         2.      Objections Overruled. All objections, if any, and any and all joinders thereto, to

 the Sale Motion or the relief requested therein that have not been previously overruled, withdrawn

 with prejudice, waived, or settled as announced to this Court at the Sale Hearing, by stipulation

 filed with this Court, or as provided in this Order, and all reservations of rights included therein,

 are hereby overruled on the merits and with prejudice.

         3.      Notice. Notice of the Sale Hearing was fair and equitable under the circumstances

 and complied with section 102(1) of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, and

 6006.

         4.      Approval of the Purchase Agreement.             The Transaction Documents, the

 transactions contemplated thereby, including the Sale Transaction, and all of the terms and

 conditions thereof, are hereby approved.

         5.      Consummation of Sale Transaction. Pursuant to sections 105(a), 363(b), 363(f),

 and 365 of the Bankruptcy Code, the Seller as well as its directors, officers, employees,

 representatives and agents, are authorized to execute, deliver, and perform their obligations under

 and comply with the terms of the Transaction Documents and to consummate the Sale Transaction.

         6.      All Persons that are currently in possession of some or all of the Acquired Assets

 are hereby directed to surrender possession of such Acquired Assets to Buyer upon the Closing




                                                  13
18-13648-smb       Doc 525      Filed 03/13/19 Entered 03/13/19 07:31:22                Main Document
                                             Pg 14 of 28


 Date, provided, that (i) with respect to each Aircraft that is a Transferred Asset and is subject to

 an Aircraft Lease, such Aircraft will remain in the possession of the relevant Aircraft Lessee and

 no Debtor shall be required to effect physical delivery of such Aircraft to Buyer, and (ii) possession

 of each AOG Aircraft that is an Acquired Asset shall be delivered by such Persons to Buyer at the

 location of such AOG Aircraft.

         7.      Wells Fargo Bank, N.A., in its capacity as depository bank where the Seller’s

 collection account is maintained for the purposes of receiving lease payments, is hereby directed

 to transfer title to such account to Buyer upon the Closing Date.

         8.      Each and every federal, state, local, or foreign government or governmental or

 regulatory authority, agency, board, bureau, commission, court, department, or other governmental

 entity is hereby directed to accept any and all documents and instruments necessary and

 appropriate to consummate the transactions contemplated by the Transaction Documents subject

 to the payment of any filing or other fee imposed under non-bankruptcy law.

         9.      Transfer of Assets Free and Clear. Upon the Closing, the transfer of the Acquired

 Assets to Buyer shall: (i) be valid, legal, binding, and effective; (ii) vest Buyer with all right, title,

 and interest of the Seller in and to the Acquired Assets; and (iii) be free and clear of all Claims in

 accordance with section 363(f) of the Bankruptcy Code and subject to any claims and defenses the

 Debtors may possess with respect thereto, in each case immediately before the Closing.

         10.     Except as otherwise provided in the Purchase Agreement or herein, all Persons (and

 their respective successors and assigns) including, without limitation, the Debtors, the Debtors’

 estates, all debt security holders, equity security holders and, with respect to Seller, all

 governmental tax and regulatory authorities, lenders, customers, vendors, employees, former

 employees, litigation claimants, trustees and trade creditors, and any other creditors (or agent of




                                                    14
18-13648-smb       Doc 525     Filed 03/13/19 Entered 03/13/19 07:31:22              Main Document
                                            Pg 15 of 28


 any of the foregoing) who may or do hold Claims against Seller, the Acquired Assets, and/or

 Seller’s business, arising under or out of, in connection with, or in any way relating to, the Seller,

 the Acquired Assets, the ownership of the Transferred Equity Interests, the operation of the

 Transferred Assets prior to the Closing, or the Sale Transaction, are hereby forever barred,

 estopped, and permanently enjoined from asserting or pursuing such Claims against Buyer, its

 Affiliates, successors, assigns, its property or the Acquired Assets, including, without limitation,

 taking any of the following actions with respect to any Claims: (i) commencing or continuing in

 any manner any action, whether at law or in equity, in any judicial, administrative, arbitral, or any

 other proceeding, against Buyer, its Affiliates, successors, assigns, assets (including the Acquired

 Assets), and/or properties; (ii) enforcing, attaching, collecting, or recovering in any manner any

 judgment, award, decree, or order against Buyer, its Affiliates, successors, assigns, assets

 (including the Acquired Assets), and/or properties; (iii) creating, perfecting, or enforcing any

 Claim against Buyer, its affiliates, any of their respective successors, assigns, assets (including the

 Acquired Assets), and/or properties; (iv) asserting a Claim as a setoff, right of subrogation, or

 recoupment of any kind against any obligation due against Buyer, its affiliates, any of their

 respective successors or assigns; or (v) commencing or continuing any action in any manner or

 place that does not comply, or is inconsistent, with the provisions of this Order or the agreements

 or actions contemplated or taken in respect thereof.

        11.     Except as provided in paragraphs 27 and 28, this Order (i) shall be effective as a

 determination that all Claims have been unconditionally released, discharged and terminated as to

 the Acquired Assets, and that the conveyances and transfers described herein have been effected,

 and (ii) is and shall be binding upon and govern the acts of all Persons, including all filing agents,

 filing officers, title agents, title companies, recorders of mortgages, recorders of deeds, registrars




                                                   15
18-13648-smb       Doc 525     Filed 03/13/19 Entered 03/13/19 07:31:22              Main Document
                                            Pg 16 of 28


 of deeds, administrative agencies, governmental departments, secretaries of state, federal, state,

 county and local officials and all other Persons who may be required by operation of law, the duties

 of their office, or contract, to accept, file, register or otherwise record or release any documents or

 instruments that reflect that Buyer is the assignee and owner of the Acquired Assets free and clear

 of all Claims or who may be required to report or insure any title or state of title in or to any lease

 (all such entities being referred to as “Recording Officers”).          All Recording Officers are

 authorized and specifically directed to strike recorded encumbrances, claims, liens, pledges, and

 other interests against the Acquired Assets recorded prior to the date of this Order. A certified

 copy of this Order may be filed with the appropriate Recording Officers to evidence cancellation

 of any recorded encumbrances, claims, liens, pledges, and other interests against the Acquired

 Assets recorded prior to the date of the Closing. All Recording Officers are hereby directed to

 accept for filing any and all of the documents and instruments necessary, advisable or appropriate

 to consummate the transactions contemplated by the Purchase Agreement, subject to the payment

 of any filing or other fee imposed under non-bankruptcy law.

        12.     Except as provided in paragraphs 27 and 28, following the Closing, no holder of

 any Claim shall interfere with Buyer’s title to or use or enjoyment of the Acquired Assets based

 on or related to any Claim or based on any actions or omissions by the Seller, including any actions

 or omissions the Debtors may take in these chapter 11 cases. Nothing herein will prohibit any

 party from appealing from this order or seeking a stay pending appeal. [SMB: 3/12/19]

        13.     To the extent provided by section 525 of the Bankruptcy Code, no governmental

 unit may deny, revoke, suspend, or refuse to renew any permit, license, or similar grant relating to

 the operation of the Acquired Assets sold, transferred, or conveyed to Buyer on account of the




                                                   16
18-13648-smb       Doc 525     Filed 03/13/19 Entered 03/13/19 07:31:22             Main Document
                                            Pg 17 of 28


 filing or pendency of these chapter 11 cases or the consummation of the Sale Transaction

 contemplated by the Purchase Agreement and the Transaction Documents.

         14.    Notwithstanding any provision of the Transaction Documents or any provision of

 this Order to the contrary, nothing in this Order or any Transaction Document releases, nullifies,

 precludes or enjoins the enforcement of any liability to a governmental unit under police and

 regulatory statutes or regulations (including, but not limited to, environmental laws or regulations),

 and any associated liabilities for penalties, damages, cost recovery, or injunctive relief that any

 entity would be subject to as the owner, lessor, lessee, or operator of the property after the date of

 entry of this Order. Nothing contained in this Order or any Transaction Document shall in any

 way diminish the obligation of any entity, including the Debtors, to comply with environmental

 laws.

         15.    Subject to Buyer’s satisfaction of the Wind-down Payment, the WAC2 Secured

 Parties and each of the Seller’s other creditors and any other holder of a lien, claim, encumbrance

 or other interest are deemed to have released any Claims held by such Person on the Acquired

 Assets and are authorized and directed to take any such actions as may be reasonably requested by

 Seller or Buyer to evidence the release of such Claims, including the execution, delivery and filing

 or recording of such releases as may be reasonably requested by Seller or Buyer or as may be

 required in order to terminate any related financing statements, mortgages, mechanic’s liens, or lis

 pendens. If any WAC2 Secured Party or any other Person that has filed financing statements,

 mortgages, mechanic’s liens, lis pendens, or other documents or agreements evidencing Claims

 against the Acquired Assets shall not have delivered to Seller prior to the Closing, in proper form

 for filing and executed by the appropriate parties, as applicable, termination statements,

 instruments of satisfaction, or releases of all interests or Claims which the Person has with respect




                                                  17
18-13648-smb       Doc 525     Filed 03/13/19 Entered 03/13/19 07:31:22             Main Document
                                            Pg 18 of 28


 to the Seller or the Acquired Assets, then (i) Seller is hereby authorized and directed to execute

 and file such statements, instruments, or releases on behalf of the Person with respect to the

 Acquired Assets and (ii) Buyer is hereby authorized to file, register, or otherwise record a certified

 copy of this Order, which, once filed, registered or otherwise recorded, shall constitute conclusive

 evidence of the release of all Claims against the Acquired Assets. This Order is deemed to be in

 recordable form sufficient to be placed in the filing or recording system of each and every federal,

 state, or local government agency, department, or office.

        16.     On the Closing Date, this Order shall be considered and constitute for any and all

 purposes a full and complete general assignment, conveyance and transfer of the Acquired Assets,

 transferring good and marketable, indefeasible title and interest in all of the Acquired Assets to

 Buyer with effect at Closing of the Sale Transaction in accordance with the Transaction

 Documents.

        17.     To the maximum extent available under applicable law and to the extent provided

 for under the Purchase Agreement, Buyer shall be authorized, as of the Closing, to operate under

 any license, permit, registration, and governmental authorization or approval of the Debtors with

 respect to the Acquired Assets and, to the maximum extent available under applicable law and to

 the extent provided for under the Transaction Documents, all such licenses, permits, registrations,

 and governmental authorizations and approvals are deemed to have been transferred to Buyer as

 of the Closing. All existing licenses or permits applicable to the business shall remain in place for

 Buyer’s benefit until either new licenses and permits are obtained or existing licenses and permits

 are transferred in accordance with applicable administrative procedures.

        18.     No Successor or Other Derivative Liability. The consummation of the sale and

 transfer of the Acquired Assets to Buyer, including the assumption by the Debtors and assignment,




                                                  18
18-13648-smb       Doc 525      Filed 03/13/19 Entered 03/13/19 07:31:22               Main Document
                                             Pg 19 of 28


 transfer and/or sale to Buyer of the Transferred Contracts, will not subject Buyer to any liability

 (including any successor liability) with respect to the Excluded Liabilities, provided that, upon

 Closing, Buyer shall remain liable for the Assumed Liabilities. By virtue of consummation of the

 Sale Transaction, neither Buyer nor its Affiliates shall be deemed to: (i) be a legal successor, or

 otherwise deemed to be a successor, to the Seller under any theory of law or equity; (ii) have, de

 facto or otherwise, merged with or into the Seller or its respective estate; (iii) have a common

 identity or a continuity of enterprise with Seller; or (iv) be a mere continuation or substantial

 continuation, or be holding itself out as a mere continuation, of Seller or any Debtor.

         19.     Assumption and Assignment of Transferred Contracts. The Seller is hereby

 authorized in accordance with sections 105(a) and 365 of the Bankruptcy Code to assume and

 assign the Transferred Contracts to Buyer free and clear of all Claims, and to execute and deliver

 to Buyer such documents or other instruments as may be necessary to assign and transfer the

 Transferred Contracts to Buyer as provided in the Purchase Agreement. Upon the Closing, Buyer

 shall be fully and irrevocably vested with all right, title, and interest of the Seller in, to, and under

 the Transferred Contracts and, pursuant to section 365(k) of the Bankruptcy Code, the Seller shall

 be relieved from any further liability with respect to the Transferred Contracts.                 Buyer

 acknowledges and agrees that, from and after the Closing, it shall comply with the terms of each

 Transferred Contract in its entirety, including, without limitation, any indemnification obligations

 expressly contained in such Transferred Contract that could arise as a result of events or omissions

 that occur from and after the Closing and any security deposit and/or maintenance reserve

 obligations pursuant to such Transferred Contracts. For the avoidance of doubt, to the extent any

 Debtors other than the Seller are parties to any Transferred Contract, only the contractual rights of

 the Seller will be assumed and assigned to Buyer. [SMB: 3/12/19]




                                                    19
18-13648-smb      Doc 525      Filed 03/13/19 Entered 03/13/19 07:31:22             Main Document
                                            Pg 20 of 28


        20.     All Cure Costs that have not been waived shall be determined in accordance with

 the Bidding Procedures Order or other applicable order of this Court and paid by Buyer in

 accordance with the terms of the Purchase Agreement. Payment of the Cure Costs shall be in full

 satisfaction and cure of any and all defaults under the Transferred Contracts and is deemed to fully

 satisfy the Debtors’ obligations under sections 365(b) and 365(f) of the Bankruptcy Code. Upon

 the assumption by a Debtor and the assignment to Buyer of any Transferred Contract, and the

 payment of any applicable Cure Costs, each non-Debtor counterparty to the Transferred Contracts

 is forever barred, estopped, and permanently enjoined from (i) asserting against the Debtors or

 Buyer, their Affiliates, successors, or assigns, or the property of any of them, any default existing

 as of the date of the Sale Hearing if such default was not raised or asserted prior to or at the Sale

 Hearing, and (ii) exercising any rights or remedies against any Debtor or non-Debtor party to such

 Transferred Contract based on an asserted default that occurred on, prior to, or as a result of, the

 Closing, including the type of default specified in section 365(b)(1)(A) of the Bankruptcy Code.

 Buyer has provided adequate assurance of future performance under the Transferred Contracts

 within the meaning of sections 365(b)(1)(c) and 365(f)(2)(B) of the Bankruptcy Code.

 Accordingly, all of the requirements of sections 365(b) and 365(f) of the Bankruptcy Code have

 been satisfied for the assumption by the Debtors, and the assignment by the Debtors to Buyer, of

 each of the Transferred Contracts.

        21.     To the extent a non-Debtor counterparty to the Transferred Contracts fails to timely

 object to a Cure Cost, such Cure Cost has been and shall be deemed to be finally determined and

 any such non-Debtor counterparty shall be prohibited from challenging, objecting to, or denying

 the validity and finality of the Cure Cost at any time. Consistent with the Bidding Procedures

 Order, the non-Debtor counterparty to a Transferred Contract is forever bound by the applicable




                                                  20
18-13648-smb       Doc 525     Filed 03/13/19 Entered 03/13/19 07:31:22              Main Document
                                            Pg 21 of 28


 Cure Cost and, upon payment of such Cure Cost as provided herein and in the Purchase Agreement,

 is hereby enjoined from taking any action against Buyer with respect to any claim for cure under

 the Transferred Contract. To the extent no timely Cure Objection or Adequate Assurance

 Objection has been filed and served with respect to a Transferred Contract, the non-Debtor

 counterparty to such Transferred Contract is deemed to have consented to the assumption and

 assignment of the Transferred Contract to Buyer.

        22.     The assignments of each of the Transferred Contracts are made in good faith under

 sections 363(b) and (m) of the Bankruptcy Code.

        23.     Ipso Facto Clauses. All non-Debtor counterparties to any Transferred Contract

 are forever barred and permanently enjoined from raising or asserting against the Debtors or Buyer

 any default, breach, termination, claim, penalty, pecuniary loss, rent or other acceleration of

 amount due thereunder, escalation, assignment fee, increase, or any other fee charged to Buyer or

 the Debtors as a result of (i) any Debtor’s financial condition, bankruptcy, or failure to perform

 any of its obligations under the relevant Transferred Contracts; or (ii) the assumption or

 assignment of the Transferred Contracts to the extent prohibited by the Bankruptcy Code.

        24.     Intercompany Claims. Each of the relevant Debtors (including, for the avoidance

 of doubt, the Transferred Entities) are authorized to (i) minimize, reduce or eliminate the amounts

 of the intercompany obligations between any Debtor other than a Transferred Entity, on the one

 hand, and the Transferred Entities, on the other hand, other than obligations that will be satisfied

 in connection with the Wind-down Payment; and (ii) take further actions as necessary to effectuate

 the minimization, reduction or elimination of such intercompany obligations, in each case, subject

 to the Debtors’ (including, for the avoidance of doubt, the Transferred Entities’) receipt of requisite

 approvals, without further notice, motion or application to, order of or hearing before, this Court.




                                                   21
18-13648-smb       Doc 525     Filed 03/13/19 Entered 03/13/19 07:31:22             Main Document
                                            Pg 22 of 28


        25.     Wind-down Payment. Pursuant to Section 3.01(a) of the Purchase Agreement,

 the Buyer shall pay the Wind-down Payment (as defined in the Purchase Agreement) in an amount

 equal to $2,706,500 (which amount includes, among other things, all Cure Costs payable in respect

 of the Transferred Contracts). The Escrowed Funds will be applied, as set forth in Section 3.02 of

 the Purchase Agreement, to the Wind-down Payment to the extent applicable.                The funds

 constituting the Wind-down Payment shall not (i) be subject to the Intercompany Protection Liens,

 the Intercompany Protection Claims, DIP Liens, the DIP Superpriority Claims, the Adequate

 Protection Liens, or any claims, liens or security interests granted to any other party (including the

 lenders and agents under the Non-Participating WAC Facilities) (each as defined in the DIP

 Order), (ii) constitute DIP Collateral (as defined in the DIP Order), (iii) constitute WAC Specific

 Collateral (as defined in the DIP Order), (iv) constitute WAC Collateral or (v) constitute Cash

 Collateral.

        26.     The payment of the Wind-down Payment shall be in full and final satisfaction of

 (i) Buyer’s obligation to pay the Wind-down Payment under section 3.01 of the Purchase

 Agreement, (ii) any and all claims of the Debtors against the WAC2 Lenders with respect to the

 surcharge of their collateral pursuant to section 506(c) of the Bankruptcy Code or otherwise, and

 (iii) Buyer’s obligations in respect of Cure Costs. Upon payment of the Wind-down Payment, the

 Debtors shall release any claim for any costs or expenses against the WAC2 Lenders with respect

 to the surcharge of their collateral pursuant to section 506(c) of the Bankruptcy Code or otherwise.

        27.     Mutual Releases. Effective upon Closing, Buyer and the Secured Parties and, from

 and after Closing, each of the Transferred Entities, and each of their respective Representatives,

 partners, members, Affiliates, controlling persons, successors and assigns and each of their

 Representatives, partners, members, Affiliates, controlling persons, successors and assigns of any




                                                  22
18-13648-smb      Doc 525      Filed 03/13/19 Entered 03/13/19 07:31:22             Main Document
                                            Pg 23 of 28


 of the foregoing (the “Creditor Releasing Parties”) shall waive, release and discharge, absolutely,

 unconditionally, irrevocably and forever, any claim, interest or cause of action any of the Creditor

 Releasing Parties currently has or, in the future, may have against Seller, any Debtor or any

 Transferred Entity or any past, present or future equity holder, controlling person, Representative,

 Affiliate, member, manager, general or limited partner, stockholder, investor or assignee of Seller,

 any Debtor or any Transferred Entity, or any current (as of the Closing) or former, equity holder,

 controlling person, corporate parent, Representative, Affiliate, member, manager, general or

 limited partner, investor or assignee of any of the foregoing (the “Seller Affiliates”) based on, in

 relation to or arising from, in whole or in part, (i) the Credit Documents, (ii) any guaranty issued

 by Seller or its Affiliates in connection with the Credit Documents, (iii) any of such Person’s

 actions or omissions prior to the Closing with respect to the Transferred Entities and/or the

 Business, or (iv) the Purchase Agreement, the Transaction Documents or any sale transaction in

 the Bankruptcy Cases, including the negotiation, formulation, preparation, or consummation of the

 Purchase Agreement, the Transaction Documents and any such sale transaction, provided, that

 nothing in this paragraph shall be construed to release the Seller Affiliates from (A) gross

 negligence, willful misconduct or intentional fraud or (B)(1) the right of Buyer to object to any

 interim or final fee applications or the payment of any “success” or transaction fees, (2) any breach

 of any obligation of any Seller Affiliate arising from and after the Closing under the Purchase

 Agreement or any other Transaction Documents, or (3) any unsecured deficiency claim or

 unsecured guarantee claim that the Creditor Releasing Parties may have against the Debtors under

 the Credit Documents.

        28.     Effective upon Closing, Seller, the other Seller Affiliates and, in each case, each of

 their respective Representatives, partners, members, Affiliates, controlling persons, successors and




                                                  23
18-13648-smb       Doc 525     Filed 03/13/19 Entered 03/13/19 07:31:22              Main Document
                                            Pg 24 of 28


 assigns and the Representatives, partners, members, Affiliates, controlling persons, successors and

 assigns of any of the foregoing (the “Seller Releasing Parties”), shall waive, release and

 discharge, absolutely, unconditionally, irrevocably and forever, any claim, interest or cause of

 action any of the Seller Releasing Parties currently has or, in the future, may have against any

 Creditor Releasing Party based on, in relation to or arising from, in whole or in part, (i) the Credit

 Documents, (ii) any guaranty issued by Seller or its Affiliates in connection with the Credit

 Documents, (iii) any of Buyer or its Affiliates’ actions or omissions prior to the Closing with

 respect to the Transferred Entities and/or the Business, (iv) any claims with respect to surcharge,

 whether arising under section 506(c) of the Bankruptcy Code or otherwise, or (v) the Purchase

 Agreement, the Transaction Documents or any sale transaction in the Bankruptcy Cases, including

 the negotiation, formulation, preparation, or consummation of the Purchase Agreement, the

 Transaction Documents and any such sale transaction, provided, that nothing in this paragraph

 shall be construed to release the Creditor Releasing Parties from (A) gross negligence, willful

 misconduct or intentional fraud or (B)(1) any intercompany obligation of any Transferred Entity

 set forth on Schedule 6.06 of the Purchase Agreement (to the extent not repaid at Closing), or (2)

 any breach of any obligation of any Creditor Releasing Party arising from and after the Closing

 under the Purchase Agreement or any other Transaction Documents; provided further that,

 notwithstanding the foregoing, nothing herein shall prevent the Seller Releasing Parties from

 asserting any claims or counterclaims (other than claims with respect to surcharge, whether arising

 under section 506(c) of the Bankruptcy Code or otherwise) against the Creditor Releasing Parties

 solely for the purposes of defending against, or asserting any offset, recoupment, or similar claim

 to reduce any unsecured deficiency claim or unsecured guarantee claim that the Creditor Releasing

 Parties may assert against the Debtors.




                                                  24
18-13648-smb      Doc 525      Filed 03/13/19 Entered 03/13/19 07:31:22            Main Document
                                            Pg 25 of 28


        29.     Sikorsky Lease. As of the date hereof, Debtor MSN 760734 Trust is party to a

 lease for a Sikorsky Helicopter with Serial No. 760734 (the “Sikorsky Lease”). The Buyer

 acknowledges that as of the Closing MSN 760734 Trust shall have continuing obligations with

 respect to the Sikorsky Lease under the terms of the Sikorsky Lease in accordance with the terms

 thereto. Further, notwithstanding anything in this Order or in the Purchase Agreement, the

 governing law and forum-selection clause set forth in the Sikorsky Lease shall control any disputes

 or other proceedings thereunder.

        30.     Severance of Joint Administration of Bankruptcy Cases. Upon Closing, and

 subject to further order of the Court, the administration of the Bankruptcy Cases of the Transferred

 Entities shall be severed from the joint administration of the above-captioned chapter 11 cases,

 and the Clerk shall make an appropriate docket entry. Subsequent to Closing, the Transferred

 Entities shall not make any payments of prepetition claims pursuant to orders entered by the Court

 in the Bankruptcy Cases prior to Closing to the extent that any such payments would count towards

 any caps or limits on such payment amounts imposed in such orders. [SMB: 3/12/19]

        31.     Aircraft Engines. Nothing in this order is intended to, nor shall it, modify the

 rights of any party, including the Milestone Aviation Group and its affiliates, under any applicable

 engine substitution, replacement or pooling provision under any lease of such party or change or

 otherwise affect title and ownership matters that are addressed in such lease.

        32.     Waiver of Bankruptcy Rules 6004(h) and 6006(d).                Notwithstanding the

 provisions of Bankruptcy Rules 6004(h) and 6006(d) or any applicable provisions of the Local

 Rules, this Order shall not be stayed after the entry hereof, but shall be effective and enforceable

 immediately upon entry, and the 14-day stay provided in Bankruptcy Rules 6004(h) and 6006(d)

 is hereby expressly waived and shall not apply. The Seller and Buyer intend to close the Sale




                                                 25
18-13648-smb       Doc 525     Filed 03/13/19 Entered 03/13/19 07:31:22             Main Document
                                            Pg 26 of 28


 Transaction as soon as practicable. Any party objecting to this Order must exercise due diligence

 in filing an appeal and pursuing a stay within the time prescribed by law and prior to the Closing,

 or risk its appeal will be foreclosed as moot.

        33.     Binding Effect of this Order.          The terms and provisions of the Purchase

 Agreement and this Order shall be binding upon, or shall inure to the benefit of, the Debtors, their

 estates and their creditors, Buyer and its Affiliates, successors, and assigns, and any affected third

 parties, including all Persons asserting Claims, notwithstanding any subsequent appointment of

 any trustee, examiner, or receiver under any chapter of the Bankruptcy Code or any other law, and

 all such provisions and terms shall likewise be binding on such trustee, examiner, or receiver and

 shall not be subject to rejection or avoidance by the Debtors, their estates, their creditors or any

 trustee, examiner, or receiver. Any trustee appointed for the Debtors under any provision of the

 Bankruptcy Code, whether the Debtors are proceeding under chapter 7 or chapter 11 of the

 Bankruptcy Code, shall be authorized and directed to (i) operate the business of the Debtors to the

 fullest extent necessary to permit compliance with the terms of the Transaction Documents and

 (ii) perform under the Transaction Documents without the need for further order of this Court.

        34.     Conflicts; Precedence. In the event that there is a direct conflict between the terms

 of this Order and the terms of (i) the Transaction Documents, (ii) the WAC2 Documents, or (iii)

 any other order of this Court, the terms of this Order shall control. Nothing contained in any

 chapter 11 plan hereinafter confirmed in these chapter 11 cases, or any order confirming such plan,

 shall conflict with or derogate from the provisions of the Transaction Documents or the terms of

 this Order and, to the extent that there is any conflict among them, the terms of the Transaction

 Documents and/or this Order, as applicable, shall control.




                                                  26
18-13648-smb       Doc 525      Filed 03/13/19 Entered 03/13/19 07:31:22           Main Document
                                             Pg 27 of 28


        35.     Modification of Purchase Agreement. Subject to the terms of the Transaction

 Documents, including the Purchase Agreement, and any related agreements, documents, or other

 instruments, may be modified, amended, or supplemented by the parties thereto, in a writing signed

 by the party against whom enforcement of any such modification, amendment, or supplement is

 sought, and in accordance with the terms thereof, without further order of this Court; provided that

 (i) notwithstanding any such modification, amendment, or supplement, the sale of the Acquired

 Assets to Buyer will still comply with the requirements of section 363 of the Bankruptcy Code,

 and (ii) any such modification, amendment, or supplement does not have a material adverse effect

 on the Debtors or their estates.

        36.     Bulk Sales. No bulk sales law, bulk transfer law, or similar law of any state or

 other jurisdiction (including those relating to Taxes other than Transfer Taxes) shall apply in any

 way to the Sale Transaction.

        37.     Automatic Stay. Buyer shall not be required to seek or obtain relief from the

 automatic stay under section 362 of the Bankruptcy Code to enforce any of its remedies under the

 Transaction Documents or any other sale-related document. The automatic stay imposed by

 section 362 of the Bankruptcy Code is modified solely to the extent necessary to implement the

 provisions of this Order.

        38.     Provisions Non-Severable. The provisions of this Order are nonseverable and

 mutually dependent.

        39.     Discharge of Indebtedness. Any discharge of indebtedness that might otherwise

 be recognized for U.S. income tax purposes as income from discharge of indebtedness by the

 Debtors as a result of the performance of any obligation or taking of any other action contemplated




                                                 27
18-13648-smb      Doc 525     Filed 03/13/19 Entered 03/13/19 07:31:22            Main Document
                                           Pg 28 of 28


 by the Purchase Agreement, and any discharge or release of indebtedness as result of the Purchase

 Agreement, is hereby granted by the Court.

        40.     Aid and Recognition of Foreign Courts. This Court hereby requests the aid and

 recognition of any court or administrative body of the competent courts of Ireland, the district of

 Luxembourg, Grand Duchy of Luxembourg, or any other foreign courts to act in aid of and to be

 complementary to this Court in carrying out the terms of this Order.

        41.     Retention of Jurisdiction. This Court shall retain exclusive jurisdiction to, among

 other things, (i) interpret, enforce, and implement the terms and provisions of this Order and the

 Purchase Agreement (including all amendments thereto, any waivers and consents thereunder, and

 of each of the agreements executed in connection therewith) and (ii) adjudicate disputes related to

 this Order and the Purchase Agreement (including all amendments thereto, any waivers and

 consents thereunder, and of each of the agreements executed in connection therewith).

  Dated:                                        /s/ Stuart M. Bernstein
  March 12, 2019
  New York, New York                            STUART M. BERNSTEIN
                                                United States Bankruptcy Judge




                                                 28
